United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1842
                                  ___________

Stephen A. Eley,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
U.S. Department of Veterans Affairs,  *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                            Submitted: September 18, 2007
                               Filed: September 20, 2007
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Stephen A. Eley appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against his former employer, the
Veterans Administration Medical Center. Having carefully reviewed the record and
considered Eley’s arguments, we find no basis for reversal. See Jacob-Mua v.
Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the proposed findings and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.